Citation Nr: 1325014	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  10-11 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to increased disability ratings for service-connected lumbar spine degenerative disc disease and facet arthropathy, initially rated as noncompensable prior to August 2, 2007, and rated as 20 percent disabling as of that date.

2.  Entitlement to an initial compensable disability rating for service-connected meralgia paresthetica of the left leg.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to September 1986 and from November 1986 to November 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for the Veteran's lumbar spine disability and associated meralgia paresthetica of the left leg, and assigned these disabilities noncompensable disability ratings, effective December 1, 2006.  

In August 2007, within one year of the issuance of the February 2007 rating decision, the Veteran expressed his disagreement with the assigned ratings for his service-connected lumbar spine and meralgia paresthetica disabilities.  In a subsequent May 2008 rating decision, the RO granted a compensable, 20 percent, disability for the Veteran's service-connected lumbar spine disability and continued the noncompensable disability rating for the left leg meralgia paresthetica.  Thus, her claims remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

As a result of findings made during the Veteran's May 2012 VA examinations, the Board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

The Veteran was afforded a VA examination to assess the severity of his service-connected lumbar spine disability in May 2012.  In the examination report, the VA examiner indicated that the Veteran did not experience flare-ups that impacted the function of his thoracolumbar spine.  Other evidence of record, however, indicates that the Veteran experienced increased pain on certain days and, in particular, after completing household chores.  The Board interprets this to mean that the Veteran has flare-ups of lumbar spine symptomatology.  

This conclusion is corroborated by earlier VA examination reports of record.  For instance, during his November 2009 VA spine examination, the Veteran indicated that he experienced flares on a daily basis after walking and being on his feet all day.  Additionally, the November 2007 VA spine examination noted that he experienced flare-ups of back pain brought on by bending, lifting, and twisting, and was only relieved by rest.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2012), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).  

Not surprisingly, the May 2012 VA examiner did not provide an opinion regarding any additional limitation of function, to include limitation of motion, resulting during episodes of flare-ups of lumbar spine disability.  Thus, remand is necessary for a new VA examination to obtain such an opinion.  

Additionally, the Board observes that the Veteran reported in his March 2010 VA Form 9 that he had been receiving recent physical therapy for his back pain.  Records of his physical therapy dated since April 2008, however, have not been associated with the claims file.  Thus, remand is necessary to obtain these identified private treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(e) (2012). 

With respect to the increased rating claim for the Veteran's meralgia paresthetica of the left leg, the Board observes that due to the close association of this disability to the Veteran's service-connected lumbar spine disability, examination of the lumbar spine will necessarily include a review of the severity of the associated meralgia paresthetica.  Thus, this claim is inextricably intertwined with the Veteran's claim for an increased rating for service-connected lumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Thus, adjudication of this claim must be deferred until all development noted herein is completed.

Finally, with respect to the Veteran's derivative TDIU claim, the Board cannot fairly adjudicate that claim without first obtaining evidence regarding his current employment status, and without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities, together, on his ability to secure or follow substantially gainful employment.  As noted by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Here, while the May 2012 VA examiner noted that the Veteran's service-connected lumbar spine disability and associated meralgia paresthetica impacted his employment by preventing him from being able to sit too long in one place, and requiring frequent stretching, it is unclear whether his service-connected disabilities, in fact, preclude him from securing or following substantially gainful employment.  Thus, an opinion as to the effect of the Veteran's service connected disabilities on his ability to secure and follow a substantially gainful occupation is required on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his TDIU claim.

2.  Request that the Veteran provide necessary release forms to obtain copies of treatment records for all private health care practitioners/facilities that have rendered treatment for his service-connected lumbar spine and meralgia paresthetica disabilities on appeal, to include any records pertaining to physical therapy rendered since April 2008.  

All reasonable attempts should be made to obtain such records.  If any indentified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, schedule the Veteran for a VA orthopedic and neurological examination of his lumbosacral spine.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should identify any and all orthopedic and neurological manifestations associated with the Veteran's service-connected lumbar spine disability and associated meralgia paresthetica, and fully describe the extent and severity of those manifestations.  

The examiner should specifically address the following:

A)  Report the Veteran's ranges of motion of his lumbosacral spine in degrees, and state the point at which any pain is demonstrated.

B)  Comment on whether and to what extent there is incoordination, weakened movement, or excess fatigability on use of the lumbosacral spine.  Specifically, indicate whether there is likely to be any limitation of motion due: to (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss.  See DeLuca, supra.  

C)  Give an opinion as to whether pain could significantly limit functional ability, including limitation of motion, during flare-ups or when the cervical spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  

All limitation of function, including due to pain on use, must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

D)  After reviewing the most recent radiographic images of the lumbosacral spine, describe any degenerative changes found to be present, and describe approximately when any degenerative changes were first manifest.

E)  Determine whether the Veteran has any favorable or unfavorable ankylosis of the lumbosacral spine.

F)  Document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

G)  Determine whether and to what extent the Veteran experiences any radiculopathy or peripheral neuropathy of the lumbosacral spine.  With regard to his service-connected meralgia paresthetica, and any other associated neurological disability, determine when such neurological disability began.  Identify the specific nerve(s) affected together with the degree of paralysis caused by the service-connected disability (e.g. mild, moderate, or severe), since the approximate date of onset of the neurological disability.

The examiner must additionally provide an opinion as to whether the Veteran's service-connected disabilities (i.e. lumbar spine degenerative disc disease and facet arthropathy, status post left tibial/fibular fracture, status post right anterior calcaneal cuboid fractures, erectile dysfunction, and meralgia paresthetica of the left leg), in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically address all lay and medical evidence of record, to specifically include findings made regarding the Veteran's flare-ups of lumbar spine disability, and the evidence of record showing radiculopathy of lumbar spine pain into his right leg as well as the left.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's increased rating and TDIU claims on appeal.  If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the poverty rate for one person, refer the TDIU claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

